His Honor,
HORACE L. DUFOUR,
rendered the opinion and decree of the Court as follows:
*141Opinion and decree, January 27th, 1913.
This is a suit on a promissory note which the defendant admits he signed and failed to pay when presented to him at maturity.
The answer contains certain defences which, at the trial, were not supported by any proof whatsoever. There is no doubt about the correctness of the judgment and, as the appeal was clearly for delay, the appellee is entitled to the damages he prays for.
Judgment affirmed with 10% damages for frivolous appeal.
Affirmed.